Case 1:17-cr-00091-JEJ Document 141-1 Filed 11/16/18 Page 1 of 6

To the Honorable Judge John E Jones Ill,

| would like to let the court know that I’m taking full responsibility for my actions in this case and the
role | played, however | understand the sentence you have to impose on me in accordance to my
guidelines. | pray, nevertheless that you will consider a few factors in my situation that will hopefully
impel you to sentence me in the mitigated range. On November 2°, 2016 | did agree to sell Leroy “Lil
Lee” Johnson a gun. “Lil Lee” Johnson was somebody | looked up to, he was a role model to me. Since |
did not have a father figure in my life. My father has been incarcerated since | was born. Leroy “Lil Lee”
Johnson was like a role model to me, and the kids growing up in the projects. And someone that
everybody (myself included) looked up to. When he asked me for something or to do something | did it.
On the date of November 2™, 2016 he called me asking for a gun. And | told him | didn’t have one, but |
could possibly get one for him. At the time | did not know he was working as a confidential informant or
for the York County Drug Task Force and the A.T.F or the F.B.1. after talking to Mr. Leroy Johnson | called
some of my friends to see if they could help me find a gun. Once | found one we agreed to meet so he

could buy it.

| would like to apologize to the courts, my family and the community for my actions in which |
now know that my actions reflect on everybody. And | also understand by me taking part of this sale of
this firearm, it could have gotten into the hands gpof someone else a caused a bigger problem. | would
like to say that | am sorry to the court, and my family whom | realize that | have hurt and embarrassed.

| truly feel grateful that things haven’t/didn’t take a turn for the worst and that | was able to sit
and reflect on my decisions and realize that this isn’t the life | want or need to live. | have two young
children who need me in their lives and am deeply appreciative to their mothers’ for being by my side
and allowing my children to know that their father made a mistake, but will do everything he can to get
back to them and make up for not being their for a lot of things I’m sure they would’ve liked me to be.

This is my first time incarcerated, and | think about a lot of things that | never thought about
before when | was home. Namely how my behavior not only affected me but other individuals. | always
thought | had a victimless crime until | seen firsthand how my actions affected other people.

Your Honor, | thought | had it made | took everything | built and earned for granted. And | let a
lot of people down. | started making poor decisions that | regret to this day and wish | could go back in
time to change, but | can’t. Guilt be haunting me and putting me in a depressive state of mind. And I’m
sorry for not thinking better. I’m sorry for the bad decisions, and not listening to my mother at times.
And I’m sorry for not being the person | can truly be. And I’m sorry for losing my freedom and leaving
the mothers’ of my children alone to raise them alone. And last but not least I’m sorry for breaking the
law.

4

Your Honor, Please take into consideration what I’ve said today and have mercy on me. —

Sincerely,
Lykeem A Bethune

 
 

 

MOLE

 

 

mutipjagy waayly
yRyy Apyras ny s1 SYD

    

 

 

 
Case 1:17-cr-00091-JEJ Document 141-1 Filed 11/16/18 Page 3 of 6

JOJONAISU]
. peoy [udy

ee ae

vr?
PS 7
: “a Or8 UBO UsIp]Iyo c19y} YOIYM UL JUSWUOIAUS A[IW BF B BUTeeID Aq
-o194} ‘spoyjow orjeroowop Fursn Aq s{[tys Durjuored itayy souvyuo sjussed djoy o} paudsisop
SEM BSINOS SIY] ‘018 S[[IYS Surdoosjuomoseuew ssoijs ‘AA[BAII Bulyqis surjpuey ‘uesp
-[1yo Ul Josue YIM Bulpeep ‘uorjeotunwMod P[lyo-juered sv yons Burzuaied Jo svaie snoliva
ul s[]Iys doyeaaop o} Ayrunjioddo oy} apraoid sesse[g ‘sojnpow ssejo inoy-] Juepuedapur
JO SISISUOD DSINOD YOOM-{ SIN] “Sanssy Surjuadog Pd[j1} asinood YAom-gB ue pers;dwoo sey

 

 

 

 

 

SMOG LEV?" Wp ora

ELLT-TOPLI Wd “AOR
JOONS JOH] SPA S66E

 

 

 

 
Case 1:17-cr-00091-JEJ Document 141-1 Filed 11/16/18 Page 4 of 6

 

 

 

1OJON.YSUT
pesy fludy

poe gory

 

‘MOIS UBd UsIPTYO

Tay} YOIY Ur JWowUOIAUS ATLUIEy B BuTJwero Agosoy} ‘spoyjouwl ote1o0Wlep Sursn Aq Burjuored sey) souRyuS
sjuared djay 0} pousisop sem osinod SI], ‘sUuOLINjOY Suljuadwg Pri} asINod POR ue pojotduros sey

 

OTTERS | wre

 

Sie Te FOU 0

ELLT-COVLI Vd “TOK
JOG JOYIB SPY S66E

 

‘OUT ‘Saornosey pylyD-Ayue 4

 

 

 
Case 1:17-cr-00091-JEJ Document 141-1 Filed 11/16/18 Page FFE Q-| \

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:17-cr-00091-JEJ Document 141-1 Filed 11/16/18 my rs le

COMMONWEALTH OF PENNSYLVANIA

 

COUNTY OF YORK
YORK COUNTY
JUDICIAL CENTER
Tom Kearney 45 NORTH GEORGE ST,
YORK, PA. 17461
DISTRICT ATTORNEY (717) 774-9500 Office
(TIT FAA9738 Fax
STIPULATIONS: LAB RESULTS CRIMENS FALSI HOSPITAL RECORDS
Stipulated toon therecordon; _.___ (date)

gp age ae

PRS_s > coe:
Case No(s). CP-67-CR-000 Dey gq -20 16.
Charges: Count 1: Pap (#2) _OGS: 10 Range: ¢ O-£O

Count 2: Féreanns net  Gecwved fe lie. (19 GS: 9 Range: 42 4/9.
Count 3:_ Sa. Ame (4) ogs:_

Count 4: flecaa (Ata) OGS: __ ia

Case No(s). CP-67-CR-000_ ~2

RE: Convmnonvwealth vy.

 

 

 

 

 

Charges; Count 1: OG SE Range sons
Count 2; OGS: _Range
Count 3:_ OGS: ingen OE su arsaccacan
Count 4; OGS: Range .
Applicable Mandatories: —_

 

Commonwealth makes the following plea agreement offer to be accepted on/before the Pretrial Conf.

1 S/O y Sd Co shes

 

 

 

 

 

 

 

 

 

Ct.2:

Ci.3:

CLA):

CtS(2):

Cr6(3).
Kelley Nelson — _ Caleb Enerson Mark falove
(717) 771-9600 x 345 (717) 771-9600 x 343 (717) 771-9600 x 358
Sr. Deputy Prosecutor Deputy Prosecutor Deputy Prosecutor

Supervising Attorney

Kinclson@yorkcountypa.gov

Coenerson(@yorkcountypa.gov

Mrealoref@ivorkcountypa.gov
